Title: To Thomas Jefferson from Fulwar Skipwith, 1 February 1789
From: Skipwith, Fulwar
To: Jefferson, Thomas


Bordeaux, 1 Feb. 1789. Intends to embark for Virginia this month or next, and asks TJ’s commands, as well as whether he intends to embark in the spring, “that I may bear the pleaseing intelligence to your friends on Appomatox,” who were well in November but reported the sickliest autumn in memory. Crops were plentiful in Virginia last year, and “what is much to her benifit and Credit, Exchange with London” has lowered 5½% Encloses a letter for Short, and asks when he will return
